Case 1:17-cv-12301-NMG Document 347 Filed 09/14/20 Page 1 of 1

United States District Court
District of Massachusetts

 

Woods Hole Oceanographic
Institution,

Plaintiff,

Civil Action No.
17-12301-NMG

v.
ATS Specialized, Inc., et al.,

Defendants.

ee ee ee eee ee

 

MEMORANDUM & ORDER
GORTON, J.

The Court has considered the joint motion of defendants to
amend scheduling order (Docket No. 301) and plaintiff’s
opposition to the motion (Docket No. 314).

Because the Court deems the requested extension to be
sought in good faith and not for purposes of delay and because
it is unlikely that this Court will be able to accommodate a
civil jury trial of this size in or about December, 2020, the
joint motion of defendants to amend scheduling order (Docket No.
301) is ALLOWED.

So ordered.

FV the, GaLz

Nathaniel M. Gorton
United States District Judge

Dated September /4, 2020
